UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8‑K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) November 8, 2012 CopyTele, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 1-11254 11-2622630 (Commission File Number) (IRS Employer Identification No.) 900 Walt Whitman Road, Melville, NY (Address of Principal Executive Offices) (Zip Code) (631) 549-5900 (
